Case: 4:18-cv-00094-GHD-DAS Doc #: 16 Filed: 08/18/20 1 of 1 PagelD #: 58

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
MICHAEL DEAN CARROLL, #11925 PLAINTIFF
v. No. 4:18CV94-GHD-DAS
“UNKNOWN ROGERS”, ET AL. DEFENDANTS
ORDER OF DISMISSAL

_ The court takes up, sua sponte, the dismissal of this cause. On March 30, 2018, the
court entered an order requiring the plaintiff to “advise the Court of a change of address.” The
court also stated that “failure to timely comply with any order of the Court will be deemed as a
purposeful delay and contumacious act” that would result in the dismissal of this case. Pro se
plaintiffs are required to complete and return the Acknowledgment forms attached to each order
the court issues in this case. The plaintiff, however, failed to do so, as the court never received
the Acknowledgment form attached to the court’s order of May 7, 2020 (which the plaintiff was
required to return). Thus, it appears that the plaintiff either failed to complete and return the
Acknowledgment form - or failed to inform the court of a change of address. Either failure
warrants dismissal of this case. This case is therefore DISMISSED without prejudice for
failure to prosecute and for failure to comply with an order of the court under FED. R. Civ. P.

41(b).
JE

SO ORDERED, this, the / ¢ day of August, 2020.

od, Nauti

SENIOR UNITED STATES DISTRICT JUDGE
